DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application has the effective filing date of 09/07/2018.
Status of Claims
Claims 13-20 and 22-27 are pending. Claims 1-12, w1 and 28 have been cancelled, and claims 13-14, 20, 22-23 and 27 have been amended.
Response to Amendment
The 35 USC 112(b) rejection to claims 13 and 22 are withdrawn in view of the claim amendments specifying laser operating parameters to cause the claimed ‘pneumatic effect.’
The 34 USC 112(b) rejections to claims 14, 20, 23 and 27 are also withdraw in view of claim amendment. 
There are no other outstanding objections or rejections.

Allowable Subject Matter
Claims 13, 15-20, 22 and 24-27 are allowed. (Renumbered as claims 1-12.)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Berlin et al. (US 2012/0283557 or US 10,064,757) discloses a laser delivery system and method for reducing IOP. Berlin in [0011] discusses using femtosecond laser to direct photo-disruptive energy to cause a pneumatic effect (i.e. using cavitation bubbles to cause expansion) in the eye. Berlin [0014] discusses using a pulse duration of 20fs-300ps (equivalent to 20fs -.3ns) and [0053] discusses pulse wavelength of .4 - 2.5 microns (equivalent to 400nm-2500nm); these ranges fall within and overlap with the claimed ranges of the instant application. Berlin in [0045] further discusses directing the photo-disruptive energy at components of Schlemm’s canal (e.g. fluid and tissue). However, Berlin differs from the current invention in that Berlin’s laser treatment energy is directed at the Schlemm’s canal and surrounding tissues such that photo-disruption interaction modifies/ablates tissue, by creating apertures/passageways between the Schlemm’s canal and surrounding tissue to drain fluid and cause expansion ([0045, 0051]). The instant invention requires focusing the laser energy at the fluid alone to avoid causing photo-disruptive interactions with the surrounding tissue, and does not modify the tissue surrounding the Schlemm’s canal. 
Herekar et al. US 2018/0207029 A1 discloses a laser eye surgical system that directs laser to tissues of the sclera, cornea, and into parts of the Schlemm’s canal ([0028-0029]). However, Herekar’s laser directly shrinks or dilates the Schlemm’s canal for glaucoma treatment, or by manual introduction of cavitation; and does not discuss mention anything with regard to photo-disruptive interaction or pneumatic effect. [0275]).
Accordingly, the prior art references alone and in combination fails to teach a method and system for reducing intraocular pressure (IOP) in an eye by placing a focus of a laser beam into the Schlemm’s canal, delivering the laser beam to initiate a photo-disruptive interaction with the fluid inside the Schlemm’s canal to create a pneumatic effect that expands the Schlemm’s canal, and maintaining the focus of the laser beam inside the Schlemm’s canal to avoid photo-disruptive interactions with tissue surrounding the Schlemm’s canal, in combination with other claim elements as recited in claims 13 and 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Sarisky (Reg. No. 41288) on April 29, 2021.

The application has been amended as follows: 

Claim 13. (Currently amended) A method of reducing intraocular pressure in an eye, the eye having a Schlemm's canal with fluid therein, and one or more collector channels branching from the Schlemm's canal, the method comprising: 
placing a focus of a laser beam into the Schlemm's canal; and 
delivering the laser beam into the Schlemm’s canal to initiate 10 femtoseconds and 1 nanosecond and a pulse wavelength between 330 nanometers and 2000 nanometers; and 
maintaining the focus of the laser beam inside the Schlemm’s canal to avoid photo-disruptive interactions with tissue surrounding the Schlemm’s canal. 

Claim 14. (Cancelled)

Claim 15. (Original) The method of claim 13, further comprises identifying one or more locations of the Schlemm's canal in which to deliver the laser beam.  

Claim 16. (Original) The method of claim 15, wherein the eye comprises a circumferential angle and the one or more locations of the Schlemm's canal are spaced apart around at least a portion of the circumferential angle.

Claim 17. (Currently amended) The method of 15, wherein the eye comprises a circumferential angle and identifying the one or more locations of the Schlemm's canal for laser beam delivery comprises: 
obtaining images of the Schlemm's canal at a plurality of locations around at least a portion of the circumferential angle; and 
for each of the images: 3Serial No. 16/125,588Docket No: VLASE-1003 
processing the image to determine a measure of an anatomical feature of the Schlemm's canal, and 
designating the location from which the image was obtained as [[a]] one of the identified one or more locations of the Schlemm's canal for laser beam delivery based on an evaluation of the determined measure relative to a threshold measure.  

Claim 18. (Currently amended) The method of claim 17, wherein the threshold measure is indicative of an at least partially collapsed canal, and the location from which the image was obtained is designated [[a]] one of the identified one or more locations for laser beam delivery when the measure of the anatomical feature is less than the threshold measure.  

Claim 19. (Currently Amended) The method of claim 18, wherein the plurality of images of the Schlemm's canal corresponding to the plurality of locations around at least a portion of the circumferential angle comprises cross-sectional images and the anatomical feature is a cross-section of the Schlemm's canal.  

Claim 20. (Currently Amended) The method of claim 13, further comprising: 
obtaining OCT images of the Schlemm's canal while the laser beam is being delivered; 
processing the images to obtain measures indicative of pneumatic expansion of the canal; 
evaluating the images relative to a criterion of an acceptable pneumatic expansion; and 
stopping the delivering of the laser beam when the acceptable pneumatic expansion is detected.  

Claim 22. (Currently Amended) An integrated surgical system for reducing intraocular pressure in an eye, the eye having a cornea, a Schlemm's canal with fluid therein, and one or more collector channels branching from the Schlemm's canal, the system comprising: 
a first optical subsystem including a focusing objective configured to be coupled to the cornea; 

a control system coupled to the second optical subsystem and configured to: 
instruct the laser source to output [[a]]the laser beam, for delivery through the first optical subsystem and the cornea, and into the Schlemm's canal, 
instruct the plurality of components of the second optical subsystem to place a focus of the laser beam inside the Schlemm's canal, and 
instruct the laser source to deliver the laser beam to initiate a photo-disruptive interaction 10 femtoseconds and 1 nanosecond and a pulse wavelength between 330 nanometers and 2000 nanometers; and 
to control the plurality of components of the second optical subsystem to maintain the focus of the laser beam inside the Schlemm’s canal to avoid photo-disruptive interactions with tissue surrounding the Schlemm’s canal. 

Claim 23. (Cancelled)



Claim 25. (Currently amended) The system of 22, wherein the eye comprises a circumferential angle and, the second optical subsystem includes an optical coherence tomography (OCT) imaging apparatus configured to output an OCT beam, and the control system identifies one or more locations of the Schlemm's canal for laser beam delivery by being further configured to: 
instruct the OCT imaging apparatus to output [[an]]the OCT beam through the first optical subsystem and the cornea, and into the Schlemm's canal, 
obtain OCT images of the Schlemm's canal at a plurality of locations around at least a portion of the circumferential angle; and 5Serial No. 16/125,588Docket No: VLASE-1003 
for each of the images: 
process the image to determine a measure of an anatomical feature of the Schlemm's canal, and
designate the location from which the image was obtained as [[a]] one of the identified one or more locations of the Schlemm's canal for laser beam delivery based on an evaluation of the determined measure relative to a threshold measure.  

the one of the identified one or more locations for laser beam delivery when the measure of the anatomical feature is less than the threshold measure.  

27. (Currently Amended) The system of claim 22, wherein the second optical subsystem includes an optical coherence tomography (OCT) imaging apparatus configured to output an OCT beam, and the control system is further configured to: 
instruct the OCT imaging apparatus to output [[an]]the OCT beam through the first optical subsystem and the cornea, and into the Schlemm's canal, while the laser beam is being delivered; 
obtain OCT images of the Schlemm's canal while the laser beam is being delivered; 
process the images to obtain measures indicative of pneumatic expansion of the canal; 
evaluate the images relative to a criterion of an acceptable pneumatic expansion; and 
instruct the laser source to stop the output of the laser beam when the acceptable pneumatic expansion is detected.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





May 4, 2021